Citation Nr: 1534636	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  15-09 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a respiratory condition, to include asthma.

2. Entitlement to service connection for a dental disability for purposes of compensation and/or treatment.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to a rating in excess of 10 percent for a right shoulder disability prior to February 26, 2015, and in excess of 20 percent thereafter.

6. Entitlement to a rating in excess of 10 percent for a right knee disability, exclusive of the periods for which a temporary 100 percent disability rating was assigned under 38 C.F.R. § 4.30.

7. Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 after September 1, 2014, for convalescence following right knee surgery.

REPRESENTATION

Appellant represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 1987, from August 1988 to July 1989, and from May 2008 to July 2008.  He also had extensive National Guard and Reserve service, which included specific short periods of Active Duty for Training (ACDUTRA) and Inactive Duty Training (IDT).

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2013, May 2013, March 2014, and December 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issues of entitlement to service connection for a respiratory condition and for a left knee disability are REMANDED to the AOJ.



FINDINGS OF FACT

1. The Veteran's hypertension was not manifested in service nor is it shown to be related to his active duty service, to include a discussion of systolic hypertension on the separation examination in July 1989. 

2. The Veteran is not shown to have any disabilities of the mandible, maxilla, temporomandibular joint, ramus, condyloid process, coronoid process, hard palate, or loss of teeth due to bone loss through trauma or disease.

3. The Veteran was treated in service with fillings in teeth #14, #18, #19, and #31 after more than 180 days of active duty service, and was not properly advised of limitations on post-service VA treatment for dental issues prior to his service separation.

4. Prior to March 1, 2015, the Veteran's right knee disability was manifested by painful and noncompensable limitation of motion due to X-ray evidence of arthritis, exclusive of the periods for which a temporary total 100 percent disability rating was in effect.

5. As of March 1, 2015, the Veteran's right knee disability has been manifested by post-surgical symptomatic locking, pain, and effusion of the semilunar cartilage.

6. The Veteran's right shoulder disability was manifested by noncompensable limitation of motion due to arthritis prior to February 26, 2015, and by limitation of motion to shoulder height thereafter; limitation of motion to midway between the side and the shoulder has not been shown nor approximated.

7. The record reflects that the Veteran was unable to bear weight on his right leg after right knee surgery and his attending physician certified that he was unable to work after right knee surgery for the period from July 24, 2014 to December 1, 2014.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for an award of service-connected compensation for a dental disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b), 1712 (West 2014); 38 C.F.R. §§ 3.303(a), 3.381, 4.150, 17.161 (2014). 

3. The criteria for entitlement to one-time dental treatment for the following teeth only have been met: #14, #18, #19, and #31.  38 U.S.C.A. §§ 1110, 1131, 5107(b), 1712 (West 2014); 38 C.F.R. §§ 3.303(a), 3.381, 17.161 (2014).

4. The criteria for a disability rating in excess of 10 percent for a right knee disability characterized by limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

5. The criteria for entitlement to a separate disability rating of 10 percent for symptomatic removal of semilunar cartilage of the right knee have been met as of March 1, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2014).

6. The criteria for entitlement to a disability rating in excess of 10 percent for right shoulder disability prior to February 26, 2015, and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2014).

7. The criteria for entitlement to temporary total disability rating for convalescence from right knee surgery was met beginning July 2014 and continuing for the period of September 1, 2014 to December 1, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In October 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in December 2012, February 2014, and February 2015.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  Active service is defined as active duty, as well as, any period of active duty for training during which disability or death is incurred or aggravated by disease or injury in the line of duty, and any period of inactive duty training, during which disability or death is incurred or aggravated by injury in the line of duty.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In this specific instance, the nature of the Veteran's service is complicated and, based on the statements he submitted, the legal complexities involved have resulted in some confusion.  The identified periods of active duty service listed in the Introduction, to include the ACDUTRA and IDT periods (September 1983 to June 1987, August 1988 to July 1989, and May 2008 to July 2008) result in entitlement to service connection for any disability resulting from a disease or injury during the line of duty.  Other periods of service in the National Guards and Reserves, although involving the same duties and work units, would not result in such entitlement if diseases or injuries during those periods caused or aggravated any disabilities.   

Hypertension

At the time of his service separation in July 1989, the examiner noted "systolic hypertension" and recommended follow-up medical treatment for the Veteran's blood pressure.  Blood pressure readings at that time were 152/66.  

At the VA examination in February 2014, the examiner noted that the Veteran did have hypertension, which had been diagnosed in 2007.  After a review of the Veteran's claims file, the examiner offered the opinion that his current hypertension was less likely than not incurred in or caused by active duty service, despite the notation on the July 1989 separation examination.  The examiner noted that the Veteran had only two moderately high blood pressure readings in service with multiple normal blood pressure readings in the interim.  The note at service separation was based on the Veteran's blood pressure reading at that time, and therefore did not meet the American Heart Association standards for a diagnosis of hypertension, namely that it be based on multiple readings taken over at least three different days.  Also, the Veteran's treatment records from his Reserves service after discharge showed multiple additional blood pressure readings that were not elevated, other than one instance in 2005 during an acute illness.  The Veteran himself normally denied any prior history of hypertension, with the exception being on a questionnaire in 1994, and the examiner at that time did not find hypertension.  There was no diagnosis of hypertension which met the medical guidelines prior to 2007, and the Veteran had received no medication or other treatment for hypertension prior to 2007, some 18 years after the note at service separation.  For these reasons, the VA examiner determined that there was no causal relationship between that period of service and the Veteran's current disability.

The Veteran submitted a notice of disagreement in May 2014, along with copies of specific service treatment records which do not include any blood pressure readings.  He specifically argued that the lack of such readings meant that there may have been other periods of high blood pressure in service that simply were not noted.  Also, the Veteran argued that he had been treated with blood pressure medication during his active duty treatment in May to July 2008, and that this was a sufficient basis for service connection.  

After reviewing the evidence and the Veteran's statements, the Board concludes that service connection for hypertension is not warranted.  As noted by the VA examiner, the 1989 separation examination diagnosing systolic hypertension was based on a single reading and therefore is not sufficient to meet the medical guidelines.  In addition, the evidence of treatment records and the Veteran's own statements for several years after that period of service show no additional elevated blood pressure readings.  For these reasons, service connection for hypertension based on the statement in the 1989 separation examination is not warranted.

In addition, the only medical evidence of record addressing any connection between the Veteran's hypertension and his active duty service is that of the VA examiner and is against the claim.  The Veteran has not provided any medical evidence which is contrary to the VA examiner's findings.  While the Veteran is himself a nurse and therefore has some medical training and expertise, even his own statements asserting a link to service do not cite evidence in his medical history.  Rather, the Veteran cites to those times in service when his blood pressure readings were not taken, ignoring the times when such readings were taken and found to be normal, as well as ignoring the significant period of time that elapsed between the one notation in service and his eventual diagnosis in 2007.  For these reasons, his statements are entitled to less evidentiary weight than those of the VA examiner.

The Board acknowledges the Veteran's statements that he was treated for diagnosed hypertension during his six weeks of active duty service in 2008.  However, inasmuch as the diagnosis of hypertension was not made in service and is not shown to be related to service, the fact that he received treatment for the condition in service does not constitute a basis for service connection.

In short, the preponderance of the evidence is against the claim of service connection and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5108(b).

Dental Claim

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381; 4.150, 17.161.

A claim of service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  VA outpatient dental treatment is granted to those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  There is no time limitation for making application for such treatment.  The significance of establishing service connection for a dental condition, based on service trauma, is that a Veteran will be eligible to receive only treatment indicated as reasonably necessary for the correction of such condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c). 

The dental disorders for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Thus, the question is whether service connection for compensation purposes is warranted for any disability found under 38 C.F.R. § 4.150.  Such disabilities include disabilities of the mandible, maxilla, temporomandibular joint, ramus, condyloid process, coronoid process, hard palate, and loss of teeth.  Missing teeth are compensable for rating purposes where the loss results from "bone loss through trauma or disease such as osteomyelitis[.]"  38 C.F.R. § 4.150, Diagnostic Code 9913, Note; see also Byrd v. Nicholson, 19 Vet. App. 388 (2005).  However, the note also states that these ratings do not apply to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Id. 

To have had dental extractions during service is not tantamount to dental trauma, because treatment of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

For the purpose of entitlement to VA outpatient dental treatment, various categories of eligibility exist, which consist of veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C., where dental care is medically necessary (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

One-time treatment of some dental conditions (Class II) is available for Veterans who served during the Persian Gulf War, had an other than dishonorable discharge from any period of service lasting more than 180 days, were not provided with a complete dental examination within 90 days of discharge as shown on the DD Form 214, and VA dental examination is completed within six months of discharge, unless delayed through no fault of the Veteran.  38 C.F.R. § 17.161(b).  In addition, 38 U.S.C.A. § 1712(a)(2) provides that a member of the Armed Forces who is to be released from service shall be given a written explanation of the eligibility requirements for VA outpatient dental treatment.  The explanation shall be signed by the member, or shall include a certification that the member refused to sign.  If there is no certification of record, the time limit for Class II eligibility is not considered to have begun.  38 U.S.C.A. § 1712(a)(2); Mays v. Brown, 5 Vet. App. 302 (1993).  This provision only applies to veterans who were discharged after October 1, 1981.  38 C.F.R. § 17.161(b)(2). 

The Veteran is not shown to have a service-connected dental condition under 38 C.F.R. § 4.150, to include one resulting from a combat wound or other service trauma.  He does not have a dental condition aggravating any service connected disabilities.  He also does not have a rating of 100 percent, is not homeless, was not a Prisoner of War, and is not participating in a rehabilitation program under 38 U.S.C.A., Chapter 31.  Fixing his dental problems is not medically necessary for a medical condition currently under treatment by VA.  Most avenues of entitlement to VA dental treatment are therefore closed.  38 C.F.R. § 17.161(b)(2).

However, the Veteran was discharged after October 1, 1981, had service during the Persian Gulf War, served at least one period lasting more than 180 days, was not given a dental examination within 90 days prior to service separation from at least one period of service, and is not shown to have ever been provided with a written explanation of the eligibility requirements for VA outpatient dental treatment.  As such, he meets all of the criteria for entitlement to Class II one-time dental treatment.  In addition, because the required notice was not provided, the time limit for filing a claim for Class II, one-time dental treatment never began and the current pending claim would be timely.  38 U.S.C.A. § 1712(a)(2); 38 C.F.R. § 17.161(b)(2).  

However, Class II one-time dental treatment is only available for specific treatment of specific individual teeth under specific conditions.  First, VA must consider the condition of the Veteran's teeth at the time of entry into active duty, as well as the type of treatment given each individual tooth in service and the length of time the Veteran served prior to receiving such treatment.  Teeth noted as normal at entry will be service-connected if they were filled or extracted after at least 180 days of active service.  38 C.F.R. § 3.381(e)(1).

Here, the Veteran's service entrance examination in both September 1983 and August 1988 contained no notations of any damaged, filled, or missing teeth, and the examiner circled the descriptor "acceptable" on the report.  As such, the Veteran's teeth are considered to have been normal at entry.  

During his active duty service, the Veteran was given fillings in tooth #18 (July 1984), tooth #14 (June 1985), tooth #31 (March 1987), and tooth #19 (June 1989).  All of these fillings were completed after more than 180 days of active duty service.  As such, the Veteran is eligible for one-time Class II dental treatment of these teeth.  The record shows that the Veteran also had fillings done on tooth #3 (November 1988), but the procedure was performed after less than 180 days of that service period.  As such, Class II one-time treatment is not available for tooth #3.  38 C.F.R. § 3.381(e)(1).

The Veteran also noted that one of the teeth he had filled in service had since needed to be extracted; dental records from inactive service in April 1999 show that at some point a filling had been placed in tooth #2, although it is not shown to have been done during active duty, and a 2009 inactive duty dental record shows that tooth #2 is now missing.  As this is the only tooth in which records show a filling and a later extraction, the Board presumes that the Veteran's reference is to this tooth.  As mentioned, however, the record does not show that this tooth was filled during a period of active duty service and, as such, it does not satisfy the criteria for Class II dental treatment.

The Board notes that many of the Veteran's service treatment dental records contain notations regarding "Class I," "Class II," and "Class III," next to the notations of treatment performed on specific teeth.  However, these notations do not reflect classification according to the VA system with respect to the nature of treatment or compensation available for dental conditions.  Rather, the notations are specific to the Department of Defense and the branch of service in which the Veteran was serving, and should not be confused with the VA classifications.

The Board has considered the arguments put forth by the Veteran regarding the fact that he received many fillings in service which now need to be replaced and which resulted in long-term damage to his teeth.  Specifically, the Veteran stated that his wisdom teeth were removed after basic training and metal fillings were put in his mouth which resulted in a bad infection and enduring problems with the teeth that were filled.  It was his position that the military put the fillings in and should therefore take care of them.  This argument, however, must fail, in light of the uniquely specific laws and regulations regarding coverage and treatment for dental conditions by VA.  

In summary, the Veteran is eligible for one-time dental treatment (Class II) for the following teeth: #14, #18, #19, and #31, in accordance with the provisions of 38 C.F.R. § 17.161 and 38 C.F.R. § 3.381.



Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO assigned staged ratings for the Veteran's right shoulder disability.

Both the Veteran's right knee and right shoulder disabilities are rated in part on the limitation of motion.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

Where the Veteran has limitation of motion in a joint, and arthritis or degenerative joint disease is shown on X-ray, Diagnostic Codes 5003 and 5010 provide for a 10 percent disability rating for each major joint.  38 C.F.R. § 4.71a.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Right Knee

The Veteran is currently assigned a 10 percent disability rating for his right knee, based on limitation (with the exception of periods of convalescence during which a temporary total or 100 percent disability rating was assigned).  He has argued that he is entitled to both a higher disability rating and separate ratings based on pathology of the meniscus or semilunar cartilage and on evidence of pain on motion.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  Separate ratings may be assigned for limitation of flexion and extension. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling, and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258 (dislocated semilunar cartilage) frequent episodes of "locking," pain, and effusion into the joint are entitled to a 20 percent disability rating.  Under Diagnostic Code 5259, where the semilunar cartilage has been removed but the joint is still symptomatic, a 10 percent disability rating is warranted.

Other potentially applicable rating codes for knee disabilities include Diagnostic Codes 5256 (ankylosis), Diagnostic Code 5257 (knee, other impairment of), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum).  As none of these disabilities are shown by the evidence, they will not be discussed further.

A June 2011 MRI of the right knee showed significant partial thickness and full thickness chondral defects in all compartments and the lateral tibial plateau.  At that time, the Veteran reported that the knee was giving out on him.

A VA examination in December 2012 noted that the Veteran was capable of standing or walking for 30 minutes or walking up to half a mile.  Range of motion testing showed flexion to 120 degrees, with full extension.  There was no change in range of motion with repetitive testing.  The Veteran stated that his knee pain interfered with sitting, standing, and walking.  Degenerative joint disease was shown on X-ray.

An MRI in May 2013 showed degenerative changes in the medial femoral condyle and the patellar apex, with possible patellar tendinosis or degeneration.  The Veteran underwent right knee surgery in July 2014.

In a statement submitted in January 2015, the Veteran reported that his persistent pain flare-ups were jeopardizing his employment.  He reported that he did not have a desk job, was on his feet most of the day, needed to walk frequently and transport files and discuss cases with people in various parts of the work place, and that he occasionally used a brace or a cane to help with walking.  

In a statement submitted in January 2015, the Veteran's attorney argued that the right knee had improved after the July 2014 surgery but continued to swell and buckle.  He specifically requested an additional 20 percent disability rating under Diagnostic Code 5258 and another 20 percent based on pain on movement under 38 C.F.R. § 4.59.

In January 2015, the Veteran underwent additional surgery on his right knee for internal derangement secondary to a probable medical meniscus tear.  The surgeon performed an arthroscopic partial medical meniscectomy and partial lateral meniscectomy.

At the February 2015 VA examination, the examiner noted a diagnosis of degenerative joint disease of the right knee with chondromalacia, status post meniscectomies/arthroscopic debridements times 2 with residual scars, which represented a progression of the prior diagnosis of degenerative joint disease of the right knee.  The Veteran reported flare-ups in his knee pain requiring him to take time off one to two days per week, as well as locking up, giving way, and increased pain and swelling.  While the examiner indicated that there would be a significant functional impact during flare-ups, she was unable to estimate the degree of lost motion.  The Board does not find that any additional development in this regard would serve a useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  Indeed, the examiner was able to describe the physical limitations that a flare-up would pose but clearly indicated that she could not provide specific degrees of limitation.  Re-asking the question would not yield the desired information. While the examiner ideally could have better explained the reason for the inability to give a range of motion during flare-ups, it can be inferred that this is due to lack of direct observation during such periods.

Objectively, right knee flexion was to 115 degrees and extension to 0 degrees, with pain on both motions.  There was also pain on weightbearing, localized tenderness to palpation, and crepitus.  There was no instability shown, but there was intermittent swelling of the medial bursa.  He occasionally used a brace.  Degenerative joint disease was shown on X-ray.  The examiner stated that the Veteran should not have a laborious job that required prolonged bending or stooping, walking more than 10 minutes without a break to sit down, prolonged standing without a break to sit, or climbing.  

After reviewing the evidence set forth above, the Board finds that entitlement to a disability rating higher than 10 percent was not warranted prior to the Veteran's most recent right knee surgery in January 2015.  Specifically, the record does not indicate any compensable limitation of motion, that is, flexion to 45 degrees or less or extension to 10 degrees or more, at any time during the appeals period, any considering additional functional limitation due to factors such as pain.  Minor limitation of motion and painful movement with X-ray evidence of arthritis has been demonstrated, which is consistent with the assigned disability rating of 10 percent.  A higher disability rating under Diagnostic Codes 5260 and 5261 is not warranted.  38 C.F.R. § 4.71a.

However, the record does reflect that at the February 2015 VA examination the Veteran had locking up, giving way, and swelling of the knee, all subsequent to a partial meniscectomy in January 2015.  Meniscectomy, or removal of the semilunar cartilage, with symptoms of locking, pain, and effusion in the joint afterward, merits the award of a separate 10 percent disability rating.  Inasmuch as the Veteran is shown to have been in receipt of a temporary total 100 percent disability rating in February 2015, the assigned effective date for the 10 percent disability rating under Diagnostic Code 5259 should be March 1, 2015.

With respect to the question of an additional separate rating for painful motion under 38 C.F.R. § 4.59, the Board is troubled by the January 2015 submission by the Veteran's attorney.  Specifically, the argument put forth in the statement submitted cites to what is purported to be 38 C.F.R. § 4.59 in great detail; to include listings for individual graduated ratings based on pain alone; however, the language cited is not contained in 38 C.F.R. § 4.59 as presently in effect.  Indeed, this version of 38 C.F.R. § 4.59 has never been in effect and therefore cannot be considered the legal or regulatory standard on the issue.  Rather, the language included by the Veteran's attorney was part of a proposed revision to 38 C.F.R. § 4.59 drafter by VA in 2003 and posted for public comment.  The proposed regulation was never adopted and citing to it as the regulatory standard is improper.

The language of 38 C.F.R. § 4.59 in effect at present provides only that painful motion is an important factor of a disability and must be considered in assigning disability ratings.  Together with the considerations of 38 C.F.R. § 4.10 and 38 C.F.R. § 4.40, as well as the Court's holding in DeLuca, this is legal standard which VA is bound to follow and has followed in this case.  As discussed above, the Board has considered the evidence of painful motion in the right knee and the rating assigned accounts for such painful motion.  

In summary, the assigned 10 percent disability rating for noncompensable limitation of motion with evidence of arthritis is appropriate throughout the entire appellate period, with no higher rating for limitation of motion assignable.  An additional 10 percent disability rating for symptomatic semilunar cartilage after removal is granted as of March 1, 2015.

Right Shoulder

The Veteran's right shoulder disability has been assigned staged ratings of 10 percent and 20 percent under Diagnostic Code 5201, based on limitation of motion of the arm.  All diagnostic codes pertaining to the shoulder have one major rating for the dominant arm and one minor rating for the non-dominant arm.  See 38 C.F.R. § 4.71a.  The record shows that the Veteran is right-hand dominant, and any applicable ratings would therefore be those associated with the major extremity.  

Diagnostic Code 5201 provides for a disability rating of 20 percent for limitation of motion of the arm to shoulder level.  A 30 percent disability rating for the major arm is assignable where there is a limitation of motion to midway between the side and the arm.  A 40 percent disability rating is warranted where there is limitation of motion to 25 degrees from the side in the major arm. 38 C.F.R. § 4.71a. Plate I shows that normal shoulder flexion and abduction are to 180 degrees and shoulder height is 90 degrees.  Id.

Additional Diagnostic Codes for shoulder disabilities include 5200 (scapulohumeral articulation, ankylosis), 5202 (humerus, other impairment of), 5203 (clavicle or scapula, impairment of).  As none of these disabilities are present, the Board will not further discuss the rating criteria applicable to them.

A June 2008 X-ray showed that the Veteran had mild degenerative changes of the right acromioclavicular joint.  A March 2009 treatment note referred to MRI findings of both supraspinatus tendinopathy and acromioclavicular arthritis.

On December 2012 VA examination, the Veteran reported pain with repetitive motion, including keyboarding, writing, and weightlifting.  Range of motion showed flexion to 160 degrees and abduction to 100 degrees, which was unchanged with repetition.  Internal and external rotation was normal, as was muscle strength testing.  There was functional loss in the form of less movement than normal, excess fatigability, and pain on movement.  Rotator cuff injury testing was positive.  The examiner diagnosed right shoulder supraspinatus.  

A June 2013 MRI of the right shoulder showed a separate ossific body anterior to the acromia process, a possible tear of the coracoacromial ligament and of the junction of the supraspinatus and infraspinatus.  A subsequent assessment in November 2014 diagnosed anterior and medial impingement and could not rule out a SLAP tear (superior labral tear from anterior to posterior).  

On February 2015 VA examination, the examiner noted a diagnosis of right shoulder degenerative joint disease with chronic impingements of the acromioclavicular joint and labral cysts, which represented a progression of the prior diagnosis of degenerative joint disease).  The Veteran reported flare-ups which required him to be off work three or four times per month and necessitated sleeping sitting in a chair because of the pain.  While the examiner indicated that there would be a significant functional impact during flare-ups, she was unable to estimate the degree of lost motion.  The Board does not find that any additional development in this regard would serve a useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  Indeed, the examiner was able to describe the physical limitations that a flare-up would pose but clearly indicated that she could not provide specific degrees of limitation.  Re-asking the question would not yield the desired information. While the examiner ideally could have better explained the reason for the inability to give a range of motion during flare-ups, it can be inferred that this is due to lack of direct observation during such periods.

Range of motion testing showed flexion to 60 degrees, abduction to 70 degrees, external rotation to 70 degrees and internal rotation to 90 degrees.  He had functional limitations of being unable to lift his arm without severe pain, pain on all ranges of motion, localized tenderness, crepitus, and a minor loss of muscle strength.  He was awaiting a potential date for shoulder surgery.  

Based on the evidence as set forth above, the Board concludes that the staged ratings currently assigned, that is, 10 percent prior to February 2015, and 20 percent thereafter, are appropriate.  Prior to the February 2015 VA examination, there is no evidence indicating that the Veteran had a limitation of motion to shoulder level.  As such, a 10 percent disability rating was assignable under Diagnostic Codes 5003 and 5010 based on painful but noncompensable limitation of motion.  

The February 2015 VA examination demonstrated clear entitlement to 20 percent disability, with limitation of motion to slightly below shoulder height or 90 degrees.  The Board has considered whether the Veteran's disability picture might more nearly approximate that of a 30 percent disability rating, that is, limitation of motion to midway between the side and the shoulder height.  In this instance, where shoulder height represents 90 degrees, the midway point between the side and the shoulder level would be 45 degrees.  The Veteran's demonstrated range of motion is 60 degrees of flexion and 70 degrees of abduction, which is not closer to 45 degrees than to shoulder height.  Therefore, the demonstrated range of motion does not more nearly approximate that associated with the higher disability rating.  As such, a disability rating higher than 20 percent after February 2015 is denied.  

Extraschedular Rating

Where the Veteran's disability on appeal presents an exceptional disability rating and the available schedular rating for that disability is inadequate, the Board must refer the matter to the Director of Compensation and Pension Services for consideration of entitlement to an extrashedular disability rating under 38 C.F.R. § 3.321(b)(1).  If the Board determines, after comparing the Veteran's disability picture with the established criteria, that the criteria reasonably describe the severity and symptomatology experienced by the Veteran, the schedular criteria are considered adequate and no such referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to his right knee and right shoulder disabilities.  Specifically, the rating criteria address limitation of motion and painful motion in both joints, as well as the locking and swelling of the right knee present since the January 2015 surgery, and provide for higher ratings for more severe symptoms.  Thus, the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate, and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Convalescent Rating

VA pays convalescent ratings of 100 percent following surgery necessitating at least one month of convalescence, such as the Veteran's right knee surgery in July 2014.  These convalescent ratings are assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  A convalescent rating is warranted in the case of surgery necessitating at least one month of convalescence, or the necessity of continued use of a wheelchair or crutches (regular weight-bearing prohibited).  See 38 C.F.R. § 4.30(a)(1), (2).  VA regulations also provide that extensions of one, two, or three months beyond the initial three months may be made if the criteria of paragraph (a) are met.  38 C.F.R. § 4.30(b).  

The primary features of the convalescent rating are the need for convalescence following surgery or the need for continued use of wheelchair or crutches because weight-bearing is prohibited.  The requirement for convalescence is established by the report at hospital discharge or outpatient release after the surgery.  38 C.F.R. § 4.30.  In this case, the Veteran underwent surgery on his knee in July 2014 and was then released for follow-up treatment on an outpatient basis.  As he has stated repeatedly, and the treatment records support, errors were made in the initial follow-up care, in that crutches were necessary and weight-bearing should have been prohibited, but these steps were not taken because treatment was handled by someone other than his treating physician.  As a result, his recovery from the surgery was delayed and another surgery was performed in January 2015.  On the basis of this evidence, the Board finds that not only were the criteria met for the initial three month convalescent period provided for under 38 C.F.R. § 4.30(a), the additional two month period of November and December 2014 certified by the Veteran's physician should likewise be granted under the provisions of 38 C.F.R. § 4.30(b).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a disability rating in excess of 10 percent for limitation of motion of the right knee is denied.

Entitlement to a disability rating of 10 percent for semilunar cartilage, removal of, symptomatic, is granted effective March 1, 2015.

Entitlement to a disability rating of in excess of 10 percent for right shoulder disability prior to February 26, 2015, and in excess of 20 percent thereafter is denied.

Entitlement to a temporary total disability rating for convalescence following right knee surgery is granted for the period of September 1, 2014 to December 1, 2014.

REMAND

The Veteran seeks service connection for a respiratory disability and has a current diagnosis of asthma.  However, at times he has asserted that consideration should include chronic bronchitis and chronic pneumonia, which should be considered under Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (claim should be broadly construed to include other disabilities with similar symptomatology).  In addition, the Veteran has raised the possibility of a pre-existing respiratory disorder aggravated by his active duty service (see Notice of Disagreement June 2013).  Finally, the Veteran submitted a buddy statement regarding exposure to ultra-fine paper dust from destruction of classified documents during his initial period of service which does not appear to have been addressed by the VA examiner in December 2012.  Given all of these considerations, and the complicated nature of the Veteran's service, with both active and inactive service, a more detailed examination and opinion is necessary for a full and fair adjudication of the claim.

The Veteran is currently service connected for a right knee disability and seeks service connection for a left knee disability as well.  He has primarily asserted that his left knee disability is a result of an altered gait or weight-bearing pattern as a result of his right knee disability.  This theory of entitlement has been addressed by the VA examiner and fully considered by the AOJ during the adjudicatory process.  However, the Veteran's attorney has asserted that the Veteran's left knee disability should be considered as resulting from the same in-service incident and repetitive trauma to which the right knee disability is attributed.  This assertion of a theory of direct service connection for the left knee disability has been neither addressed by a VA examiner nor fully considered during the adjudicatory process.  Adjudication of a claim of service connection must include consideration of all potential theories of entitlement in order to be considered adequate.  In light of the failure to fully consider the question of direct service connection, the matter must be remanded for additional development, to include obtaining a medical opinion or examination.



Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a VA medical examination by a pulmonologist to address the nature and etiology of any and all respiratory conditions.  Specifically, the examiner should:

a) Provide a list of all respiratory conditions that the Veteran has had during the appeals period, that is, since September 30, 2010; 

b) For each such condition, identify the approximate date of onset and address whether it is at least as likely as not (probability 50 percent or greater) caused by or otherwise the result of the Veteran's periods of active duty service, namely, September 1983 to June 1987, August 1988 to July 1989, and May 2008 to July 2009; and

c) For any condition not caused by or resulting from active duty service, address whether it was aggravated, that is, permanently worsened beyond the normal course of the disability, as a result of any period of active service subsequent to the onset of  disability.

The examiner is also asked to address the assertions by the Veteran and his buddy that any of his respiratory conditions may be attributed to or otherwise the result of inhaling the residue of the destruction of mass quantities of confidential documents in an enclosed space. 

The examiner should review the treatment records from the Veteran's service and address whether any conditions noted therein is at least as likely as not (probability 50 percent or greater) the cause of any current respiratory disability.  In so doing, the examiner is cautioned to differentiate between records from the active service periods listed and those pertaining to periods of National Guard or Reserves service which are not considered active service periods for VA compensation purposes.

Any and all diagnostic tests deemed necessary should be performed, to include pulmonary function tests.  The report of pulmonary function tests should be accompanied by a narrative report explaining the test results and indicating which, if any, respiratory conditions are demonstrated, and whether such conditions are obstructive or restrictive in nature.

The examiner should provide a written statement of rationale for the opinion provided, citing to specific aspects of the Veteran's medical history as appropriate.

2. Obtain a medical examination and/or opinion with respect to the Veteran's claimed left knee disability.  Specifically, the examiner should address whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's left knee disability was incurred in or otherwise the result of his military service.  The examiner should discuss the Veteran's assertions that left knee disability had its onset at the same time and as a result of the same trauma as the right knee disability.  The examiner should review and discuss the findings of both the December 2012 VA examination and the January 2015 argument from the Veteran's attorney with respect to the left knee claim.

The examiner should provide a written statement of rationale for the opinion provided, citing to specific aspects of the Veteran's medical history as appropriate.

3. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


